Opinion on Rehearing
BY ORDER OF THE COURT:
Petitioner, Erwin D. Jackson, filed a motion for rehearing on November 27, 2016. On February 9, 2017, we issued- an order directing Petitioner to address whether his motion for rehearing should be considered moot. Petitioner responded to the order on February 10, 2017, conceding that his motion is moot.
Based on Petitioner’s response, we deny the motion for rehearing as moot. See Montgomery v. Dep’t of Health & Rehab. Servs., 468 So.2d 1014, 1016-17 (Fla. 1st DCA 1985) (“It is the function of a judicial tribunal to decide actual controversies by a judgment which can be carried into effect, and not to give opinions on moot questions, or to declare principles or rules of law which cannot affect the matter in issue.”).
ROWE and KELSEY, JJ., concur. MAKAR, J., dissents with opinion.